Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawing Objections
The drawings are objected to because Figures 1, 4 and 5 do not include hatching of element 122, 130, 132.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 3, 9 and 18 are objected to because of the following informalities:  
Claim 3: “wherein second sleeve” should read --wherein the second sleeve--
Claim 9: “configured to guide and the adjustable nut” should read --configured to guide the adjustable nut--
Claim 18: “configured to guide and the adjustable nut” should read --configured to guide the adjustable nut--

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 10, 12 and 19 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Bianchi (US 2019/0301495).
Bianchi discloses:

1. A counterbalance valve comprising:
a plurality of ports comprising: a first port (106) configured to be fluidly coupled to an actuator, a second port (108), and a pilot port (132) configured to receive a pilot pressure fluid signal;
a poppet (110) configured to be subjected to (i) a first fluid force by fluid received at the first port acting on the poppet in a proximal direction, and (ii) a second fluid force by the pilot pressure fluid signal received at the pilot port acting on the poppet in the proximal direction (para. 0039);
a first setting spring (140) disposed in a first chamber and applying a first biasing force on the poppet in a distal direction; and
a second setting spring (126) disposed in a second chamber and applying a second biasing force on the poppet in the distal direction, wherein the first chamber and the second chamber are vented to an external environment of the counterbalance valve (via 109A, B), wherein the second setting spring is in parallel with the first setting spring such that an equivalent biasing force acting on the poppet in the distal direction comprises substantially a sum of the first biasing force and the second biasing force, and wherein the poppet is configured to move to an axial position based on a substantial force equilibrium between the first fluid force, the second fluid force, and the equivalent biasing force to allow fluid flow from the first port to the second port (see paragraphs 0039 and 0040, where the spring 126, in addition to spring 140, also resists motion of poppet 116 with respect to piston 110).
2. The counterbalance valve of claim 1, further comprising:
a housing (102) comprising the pilot port; and
a sleeve (104) fixedly disposed in the housing, wherein the sleeve comprises the first port and the second port, wherein the poppet is partially disposed in the sleeve and is slidably accommodated therein (as can be seen in FIG 1).
10. The counterbalance valve of claim 1, wherein the pilot pressure fluid signal acts on an annular surface area of the poppet (at the left side of chamber 138, FIG 1), wherein fluid received at the first port acts on a surface area of a distal end of the poppet (A2 – 
12. A hydraulic system comprising (see FIG 2):
a source of fluid (220);
a fluid reservoir (224);
an actuator (204) having a first actuator chamber (216) and a second actuator chamber (218);
a directional control valve (202) configured to direct fluid flow from the source of fluid to the second actuator chamber via a fluid line; and
a counterbalance valve (100A, 100B) having a first port fluidly coupled to the second actuator chamber, a second port fluidly coupled to the fluid reservoir, and a pilot port fluidly coupled to the fluid line and configured to receive a pilot pressure fluid signal therethrough (compare FIG 2 to Applicant’s FIG 6).
Regarding the claim’s recitation of the features of the counterbalance valve itself, see the analysis of claim 1 above.
Regarding claim 19, the claimed method would necessarily be performed during the normal and usual operation of Bianchi’s counterbalance valve.  The claimed method steps are clearly trackable to the corresponding structure mapped in the analysis of the apparatus claims above.

Allowable Subject Matter
Claims 3-9, 11, 13-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 5,381,823 is typical of the similar prior art where parallel springs act on a pilot valve which controls operation of the main piston.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM M MCCALISTER/           Primary Examiner, Art Unit 3753                                                                                                                                                                                             
2/10/22